Exhibit 10.1




PROMISSORY NOTE FOR MULTIPLE ADVANCES




$400,000
                                                                                           

September 23, 2008

 

Spokane, Washington




FOR VALUE RECEIVED, Globetech Environmental, Inc., a Washington corporation and
Donald Sampson (jointly and severally, the “Maker”), jointly and severally
promise to pay to the order of Globe-Tek, LLC., a Washington limited liability
company (the "Holder"), on December 31, 2008 (the “Maturity Date”), without
demand, the principal amount of all loans made by the Holder to the Maker  under
the terms of this Note (each an “Advance” and collectively the “Advances”) plus
simple interest on the unpaid Advances at an annual rate of six percent (6%) per
annum together with any and all costs, expenses, and other charges due and
payable on this Promissory Note for Multiple Advances (“Note”). The aggregate
principal amount of all Advances outstanding hereunder shall not exceed Four
Hundred Thousand Dollars ($400,000), and no Advance shall be made after the
Maturity Date.




The unpaid principal shall be the total amount advanced hereunder, less the
amount of the principal payments made hereon.  The Maker warrants that this loan
and all funds advanced hereunder are exclusively for commercial or business
purposes related to the business of Maker.  This Note is given to avoid the
execution of an individual Note for each advance made by Holder.  




It is anticipated that Advances shall be made on the following schedule for the
following purposes:




A.  On or about September 24, 2008 Holder shall make an advance in the  amount
of Fifty Thousand Dollars ($50,000). Maker represents and warrants that the
entire amount of this Advance shall be forwarded to Logmed GmbH for payment to
 Maschinen-Anlagenbau u. Services (“MAS”) for the benefit of Maker’s account.
The proceeds of this Advance shall be forwarded by Maker to Logmed GmbH no later
than the next business day after receipt. It shall be a condition precedent to
this Advance that the Holder shall have received notice, written in the English
language, from MAS,  addressed to Maker, Holder and Tech-Rock, LLC, in form
satisfactory to Holder and Tech-Rock, LLC, that upon receipt of this payment of
$50,000, MAS shall release any and all claims, liens and interest in the Utrecht
machine (Logmend Model 200SL, machine number 926) and the Logmed II-100, serial
number K-NR.57.801, which machine is currently located in Spokane, Washington.
The notice shall further authorize Tech-Rock, LLC, or its agent, to take
possession of and remove the Utrecht machine from the MAS facility.




B.  Holder may, at its sole and absolute discretion and not being under a
compulsion to do so, make additional one or more additional Advances of up to an
additional Three Hundred   Fifty Thousand Dollars ($350,000). Holder may place
such terms and conditions upon such additional Advances as shall be solely
satisfactory to Holder.  





--------------------------------------------------------------------------------

C.  Upon receipt of confirmation from MAS, written in the English language, that
it has received the $50,000 and any additional Advance (if such written
confirmation is a term or condition of such additional Advance), Holder shall
release Donald Sampson as a Maker of this Note.




1. Definitions.




(a) Cure Period. The term "Cure Period" means a period of ten (10) days from the
time the Maker receives notice of a Default.




(b) Default. The term "Default" means any of the following events:




(i) the Maker at any time fails to pay, when due, any sum owing on this Note; or




(ii) the Maker breaches or fails to perform any obligation under this Note or
any other agreement between the Maker and the Holder; or




(iii) the Maker files or is served with any petition for relief under the 11
U.S. C. § 1 et seq. or any similar federal or state statute, or a proceeding is
instituted against the Maker seeking a readjustment of the Maker's indebtedness;
or




(iv) the Maker assigns any of its assets for the benefit of its creditors; or




(v) an action is commenced to appoint, or the Maker consents to the appointment
of a receiver or trustee for all or any part of the Maker's property; or




(vi) the Maker admits, in writing, its inability to pay its debts as they become
due; or




(vii) the Maker becomes insolvent; or




(viii) a court of competent jurisdiction enters an order approving a petition
seeking a reorganization of the Maker or appointing a receiver, trustee, or
other similar official of substantially all of Maker's assets.




(c) Default Rate. The term "Default Rate" means the rate of interest otherwise
payable on this Note plus seven percent (7%).




2. Interest. All sums owing on this Note shall bear interest from the date of
 this Note until paid, at a fixed rate of six  percent (6%) per annum. Should
the Maker default on any of the obligations specified in this Note, all sums
owing on the Note shall bear interest at the Default Rate.








--------------------------------------------------------------------------------

3. Maturity . On or before the 31st  day of December, 2008, the Maker shall pay
all unpaid principal and interest remaining due on the Note, and shall pay any
and all costs, expenses, and other charges due and payable on this Note. All
payments shall be made in the lawful currency of the United States of America.
All payments shall be made to the Holder at

Globe-Tek, LLC.

5312 N. Vista Ct.

Spokane, WA 99212

 or at such other place as the Holder may specify in writing.




4. Prepayment. The Maker may prepay any amount owing on this Note without
incurring any additional charge.




5. Authorization. Prior to execution this Note shall have been duly authorized
by Maker’s Board of Directors. Upon request Maker shall deliver to Holder a copy
of the minutes of the meeting of the Board of Directors or a copy of the consent
of directors authorizing the Maker to enter into this Note and grant security
interests in all of Makers assets and authorizing the undersigned to execute the
Note and all necessary security agreements and financing statements on behalf of
Maker.




6. Security. The payment of all sums owing on this Note shall be secured by a
first priority lien upon all of the Maker's assets, evidenced by a security
agreement between the Maker and the Holder in the forms attached hereto and by
this reference incorporated herein.




7. Notice of Default; Cure. Upon a Default, the Holder shall deliver written
notice of the Default to the Maker. The Maker shall have the right to cure,
within the Cure Period, any Default described in Section l(b)(i) or (ii) of this
Note. The Maker may not cure a Default described in Section l (b)(iii) through
(viii) of this Note. If the Maker fails to cure a Default within the Cure
Period, or is prohibited from curing the Default, the Holder may accelerate all
amounts owing on the Note. Such accelerated amounts shall become immediately due
and payable. If the Holder accelerates the amounts due under this Note, the
Holder shall have the right to pursue any or all of the remedies provided in
this Note, including, but not limited to, the right to bring suit on the Note.




8. Remedies. Upon a Default and expiration of any applicable Cure Period, the
Holder shall have all rights available to it at law or in equity, including all
rights available under the Washington Uniform Commercial Code. Any unpaid
balance outstanding at the time of a Default, and any costs or other expenses
incurred by the Holder in realizing on this Note, shall bear interest at the
Default Rate. All rights and remedies granted under this Note shall be deemed
cumulative and not exclusive of any other right or remedy available to the
Holder.




9. Attorneys' Fees, Costs, and Other Expenses. Maker agrees to pay all costs and
expenses which the Holder may incur by reason of any Default, including, but not
limited to, reasonable attorneys' fees, expenses, and costs incurred in any
action undertaken with respect to this Note, or any appeal of such an action.
Any judgment recovered by the Holder shall bear interest at the Default Rate.





--------------------------------------------------------------------------------




10. Transfer; Obligations Binding on Successors. The Maker may not transfer any
of its rights, duties, or obligations under this Note without the prior written
consent of the Holder. This Note, and the duties set forth in the Note, shall
bind the Maker and its successors and assigns. All rights and powers established
in this Note shall benefit the Holder and its successors and assigns.




11. Notices. Any notice, consent, or other communication required or permitted
under this Note shall be in writing and shall be deemed to have been duly given
or made either (1) when delivered personally to the party to whom it is directed
(or any officer or agent of such party), or (2) three days after being deposited
in the United States' certified or registered mail, postage prepaid, return
receipt requested, and properly addressed to the party. A communication will be
deemed to be properly addressed if sent to the Maker at:

Globetech Environmental, Inc.

7716 W. Rutter Parkway

Spokane, WA  99208

or if sent to the Holder at:

Globe-Tek, LLC.

5312 N. Vista Ct.

Spokane, WA 99212

With copies to:

Gregory B. Lipsker, PLLC

601 W. Main Ave., Suite 1012

Spokane, WA 99201




The Maker or the Holder may at any time during the term of this Note change the
address to which notices and other communications must be sent by providing
written notice of a new address within the United States to the other party. Any
change of address will be effective ten (10) days after notice is given.




12. Governing Law. This Note will be construed and the rights, duties, and
obligations of the parties will be determined in accordance with the laws of the
State of Washington.




13. Headings. Headings used in this Note have been included for convenience and
ease of reference only, and will not in any manner influence the construction or
interpretation of any provision of this Note.




14. Entire Agreement. This Note represents the entire understanding of the
parties with respect to the subject matter of the Note. There are no other prior
or contemporaneous agreements, either written or oral between the parties with
respect to this subject.




15. Waiver. No right or obligation under this Note will be deemed to have been
waived unless evidenced by a writing signed by the party against whom the waiver
is asserted, or by its duly authorized representative. Any waiver will be
effective only with respect to the specific instance involved, and will not
impair or limit the right of the





--------------------------------------------------------------------------------

waiving party to insist upon strict performance of the right or obligation in
any other instance, in any other respect, or at any other time.




16. Severability. The parties intend that this Note be enforced to the greatest
extent permitted by applicable law. Therefore, if any provision of this Note, on
its face or as applied to any person or circumstance, is or becomes
unenforceable to any extent, the remainder of this Note and the application of
that provision to other persons, circumstances, or extent, will not be impaired.




17. References. Except as otherwise specifically indicated, all references in
this Note to numbered or lettered sections or subsections refer to sections or
subsections of this Note. All references to this Note include any subsequent
amendments to the Note.




18. Venue. The Maker agrees that any action on this Note must be brought in a
court of appropriate jurisdiction in Spokane County, Washington.




19. Maximum Interest. Notwithstanding any other provisions of this Note, any
interest, fees, or charges payable by reason of the indebtedness evidenced by
this Note shall not exceed the maximum permitted by law.




ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.







MAKER:

Globetech Environmental, Inc.  




/s/ Donald Sampson

__________________________           

By:    Donald Sampson  

Its:      President




/s/ Donald Sampson

___________________________      

Donald Sampson, Individually






